DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 2 have been amended.
Claims 1-5 and 7-9 are pending in the application.

Response to Arguments
Claim Rejections -35 U.S.C. 112
The Applicant asserts that the cited paragraphs of the specification (i.e., 31-33 and 50) provides sufficient detail (algorithms or steps/procedures) so that one of ordinary skill in the art would understand how the inventor intended the function of “…identifying a mobile computing device associated with an authorized user associated with the event” to be performed. The Examiner disagrees. In particular the specification describes “[0031] FIG. 2 illustrates a method 200 for location-aware event monitoring according to an embodiment. At step 201, a computing platform receives an indication of an event. In some embodiments, the indication of the event may be a real-time notification of a financial transaction from a financial institution such as a bank. For example, an indication of an event may be a real- time notification from a bank that a certain credit card transaction has been processed. The real- time notification of a financial transaction may include, for example, a transaction amount, a brief description, and the date and time of the transaction. The concise description received may be like what a bank records for internal own use in a monthly statement or ledger, for example. 
[0032] Upon receipt of the indication of the event, the computing platform may perform some initial processing to facilitate later operations. For example, the computing platform may perform heuristics or database lookups to translate the received description of the event into a more readable format or form. The heuristics may involve, for example, changing the case of certain letters of the description, replacing abbreviations with corresponding full words, parsing location information, or some combination of these techniques. This initial 'cleanup' of the data may be based on observed similar events, manual modifications, or a combination of past data and manual editing.  
[0033] At step 202, the computing platform identifies a mobile computing device associated with the event. As an example, the smartphone of a credit card holder may be identified if a credit card linked to their account is used in a transaction. In some embodiments, an account or individual is first identified, and then used to determine a mobile computing device associated with that account or individual. In other embodiments, the mobile computing device may be directly associated with some identifiable portion of the event indication and determined without  the interstitial identification of a user or account. However, even in these embodiments, a user or account is associated with the mobile computing device and may be identified. 
[0050] Step 401 is similar to step 201 as discussed in connection with method 200. In this embodiment, however, the received event is in relation to a financial transaction involving a financial account. Step 402 and 403 are similar to step 202 of method 200 in which mobile computing devices are identified that are associated with the event, or in this case, transaction received in step 401. In an embodiment, the transaction may be associated with an account, which is associated with two authorized users, who are associated with the first and second mobile devices, respectively.”
With respect it should be noted claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For example, the aforementioned paragraphs merely describe that the  smartphone of a credit card holder may be identified if a credit card linked to their account is used in a transaction and that mobile computing device are identified that associated with the even, but fails to describe the steps of “identifying a computing device”.  The problem also extends to “identifying, … according to a known link between the authorized user and the financial account… and …further identifying… a mobile device according to a known association….”
Thus  for software,  when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (as here-simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. [MPEP 2161.01 I]

Claim Rejections- 35 USC 103(a)
The Applicant has amended the claims to overcome over BAKSHI (US 2016/0364716). Thus the 35 U.S.C. 103 rejection is withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Lack of Algorithm
Claim 1 recites, “prior to identifying…identifying…a mobile computing device associated with an authorized user…”

According to the specification “¶[0033] At step 202, the computing platform identifies a mobile computing device associated with the event. As an example, the smartphone of a credit card holder may be identified if a credit card linked to their account is used in a transaction. In some embodiments, an account or individual is first identified, and then used to determine a mobile computing device associated with that account or individual. In other embodiments, the mobile computing device may be directly associated with some identifiable portion of the event indication and determined without the interstitial identification of a user or account. However, even in these embodiments, a user or account is associated with the mobile computing device and may be identified.  ¶[0034] In some embodiments, more than one mobile computing device may be identified. For example, if two people are both authorized users of a credit card account, a mobile computing device belonging to each person may be identified.  ¶[0035] At step 203, the computing platform receives a location of the identified mobile computing device or devices. The location of the mobile computing device may be determined through any location determination means such as GPS, global navigation satellite systems, cellular tower triangulation, a Wi-Fi® positioning system, Bluetooth® beacons, or any other such location determination. The mobile computing device may transmit its location as a geographic coordinate including a latitude and longitude, an address, a ZIP code, or any other indication of location. In some embodiments, the location may also include an altitude, a location within a building, an orientation, or any other positional information that may be relevant to locating the identified mobile computing device. In embodiments where two or more devices have been identified as associated with the event, a location is determined for each device. ¶[0036] In an embodiment, the computing platform may transmit a location request to the identified mobile computing device upon receiving an indication of an event. In response to receiving the location request, the mobile computing device then responds with a current location of the mobile computing device.”
	The specification does not provide sufficient details on what the limitation “identifying” comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed [MPEP 2181 IV: MPEP 2161.01 I). 
	Claim 2 recites, “utilizing the receipts associated with the one or more past transactions…”
	According to the specification, “[0024] Location-based search may also be used to easily find transactions based on location. For example, all transactions at a particular store may be easily determined. Further, a user's current location may be used to filter transactions. For example, a user may walk into a certain store and easily identify past transactions at that store. If receipt data is associated with the transaction, the user may quickly and easily find a receipt to return merchandise at the store, for example.”
	Thus the specification does not provide sufficient details on whet utilizing  the receipts entails. In other words, the algorithms or steps or procedures taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed [MPEP 2181 IV: MPEP 2161.01 I].


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S FELTEN/Primary Examiner, Art Unit 3692